Wells, J.,
dissenting. I am unable to agree with my associates in the result to which they have come in this case, or in the reasoning of the opinion by which that result is reached.
The words of the statute, under which this exemption is claimed, are specific and precise. To secure the exemption, the property must be shown to come fairly within the terms of the description adopted by the statute. These are “ houses of religious worship.” The description includes two essential ideas: first, that of a building or structure capable of containing and covering or sheltering human occupants; second, that it is adapted in its construction, or appropriated in its use to the purposes of religious worship. Both must concur to meet the conditions of exemption. This has been repeatedly held in respect of exemptions from attachment. Buckingham v. Billings, 13 Mass. 82. Howard v. Williams, 2 Pick. 80. Davlin v. Stone, 4 Cush. 359.
It is not enough that articles of property are held and intended and necessary for purposes which the statutes of exemption were intended to promote" or protect; they must also correspond with the description by which the exemption is conferred. Danforth v. Woodward, 10 Pick. 423.
*167That piles, driven into the earth to make it fit to receive the foundations of a contemplated building, can, by any reasonable interpretation of language, whether in legal or popular phraseology, be said to constitute a “ house,” is a proposition which I cannot bring my mind to discuss.
The exemption then must rest upon the ground that when the house of religious worship shall have been built upen the land, the land as well as the house will be exempt under the designation contained in the statute. It may be conceded that this would be so ; just as, in case of deeds, the grant of a mill or a house, by that designation only, would carry by implication the land under and around it which is necessary for its enjoyment. ■ But in that case the description is applied to its proper corresponding subject matter ; and, when so applied, it includes the land as an incident to the building, or rather, as necessary to give effect to the grant of the building, and therefore, by intendment of law, passing with it. Stockwell v. Hunter, 11 Met. 448, 455. Forbush v. Lombard, 13 Met. 109. Johnsons. Rayner, 6 Gray, 107,110. Esty v. Currier, 98 Mass. 500. But when the principal thing does not exist, the incident, or that which would have been incident if the principal thing had existed, has never been held to be carried by force merely of the terms of such a description. Accordingly it has been held that in leases of buildings or parts of buildings, although a right or interest in the land passes as incident thereto, yet that right ceases upon destruction of the building, unless secured by something in the terms of the lease other than the designation of its subject matter as a building or part of a building. Stockwell v. Hunter, supra. Shawmut National Bank v. Boston, ante, 125. Rogers v. Snow, ante, 118.
The third clause of exemption, in the Gen. Sts. c. 11, § 5, under which the case of New England Hospital v. Boston arose, differs essentially from this. That clause exempts property of any and every description, if occupied for the purposes for which such institutions were incorporated. The court decided that by the term 16 occupied” nothing more was intended than that the land should be held or possessed for the purpose indicated; which was in ac - cordance with the previous decision in Massachusetts General Hospital v. Somerville, 101 Mass. 319. Under that clause, the whole question depended upon the purpose for which the land waa *168acquired, or the use for which it was intended. But under the seventh clause it is not enough that the property is intended to be appropriated to the purposes of religion or of religious worship, and held for no other purpose; it must be a house of religious worship. Judgment for the plaintiff.